Citation Nr: 1043963	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable initial rating for the Veteran's 
service-connected scars on the left ankle, right shoulder, back 
and left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2002 to October 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

This matter was previously remanded by the Board in April 2010 in 
order to afford the Veteran a hearing before a Veterans Law 
Judge.  In August 2010 the Veteran testified at a Travel Board 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claims 
file.  Accordingly, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The issue of entitlement to a compensable initial rating for the 
Veteran's service-connected scars is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran has tinnitus that is related 
to his military service.  

2.  The Veteran does not currently have a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran has 
tinnitus which is related to his active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated November 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to a discussion of the merits of the Veteran's 
appeal.

The Veteran has claimed entitlement to service connection for 
tinnitus and bilateral hearing loss.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If there is 
no showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, like sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that for service connection to be awarded, there must be: 1) 
medical evidence of a current disability; 2) medical evidence, or 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 3) medical evidence of 
a nexus between the claimed in-service disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails 
to demonstrate any one element, denial of service connection will 
result.

The Veteran first claimed entitlement to service connection for 
tinnitus and bilateral hearing loss in October 2006.  A February 
2007 rating decision denied entitlement to service connection for 
those conditions.  The Veteran submitted a Notice of Disagreement 
(NOD) in October 2007.  The RO issued an additional rating 
decision in November 2007 continuing the denial with regard to 
bilateral hearing loss.  In November 2008 the RO issued a 
Statement of the Case (SOC), and in January 2009 the Veteran 
filed a Substantive Appeal (VA Form 9).  As noted above, the 
Board remanded the Veteran's claim in April 2010 in order to 
afford the Veteran a hearing before a Veterans Law Judge.  The 
requested development has been completed, and no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

Tinnitus

As stated above, the Veteran has asserted that service connection 
is warranted for tinnitus, which he attributes to his time in 
service.  The Veteran's service treatment records indicate that 
he served in the Army from November 2002 to October 2006 and that 
he worked as a Petroleum Supply Specialist.  

Although the Veteran did not indicate that he was suffering from 
tinnitus during service or at the time of his separation 
examination, the Veteran has asserted that he has had ringing in 
his ears since his time in service.  

The Veteran was first afforded a VA examination in December 2006.  
During that examination the examiner reported that there was no 
history of tinnitus and that the Veteran denied any tinnitus.  

VA treatment records from January 2009 indicate that the Veteran 
reported periodic tinnitus which started while in service and 
occurs two to three times a month, lasting for 10 seconds at a 
time.  

During the Veteran's August 2010 hearing before a Veterans Law 
Judge he stated that a significant part of his duties included 
the distribution of fuel to aircraft and that these vehicles were 
operating and running at the time of fueling.  He further stated 
that he was exposed to loud and continuous noise from these 
machines.  The Veteran did indicate that he wore earplugs, but 
stated that they did not make a significant difference.  The 
Veteran also stated that his did not tell the exit examiner that 
he had ringing in his ears because he did not know what it was 
and thought it was simply part of his hearing loss.  

After weighing the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the evidence is at least in relative equipoise with regard to 
whether the Veteran has tinnitus that is related to his military 
service.  For the Veteran to be successful in his claim, he needs 
to show only that it is at least as likely as not that his 
current disability is related to service.  See 38 U.S.C.A. 
§ 5107(b).  The Board finds that standard has been met in this 
case.  

In this context, the Board notes that the Veteran is competent to 
report that he suffered from tinnitus during service and that he 
has had continuous symptoms of tinnitus since service.  See 
Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also 
finds that the Veteran's claim to have experienced tinnitus since 
service is credible and highly probative.

In making this determination, the Board is not attempting to make 
an independent medical determination; rather, it is weighing the 
evidence of record and making a determination as to the probative 
value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

Bilateral Hearing Loss

With regard to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss the Board notes that of 
38 C.F.R. § 3.385 and Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) indicate that the threshold for normal hearing is from 
zero to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  

The Board also notes that the Veteran's service treatment records 
are entirely negative for any complaints, findings, history, 
treatment or diagnosis of hearing loss.  Specifically, the 
Veteran denied any history of hearing loss during a May 2006 
examination. In addition, audiometer readings from that time do 
not indicate threshold levels higher than 20 decibels.  

A VA examination conducted in December 2006 indicates that the 
Veteran reported having difficulty hearing at times.  He stated 
that his greatest difficulty was that he had to ask people to 
repeat themselves on the telephone.  Measured at 1000, 2000, 3000 
and 4000 Hertz, the Veteran's puretone thresholds for the right 
ear were 15, 10, 0 and 0 decibels for an average of 6.25 
decibels.  The speech recognition score for the right ear was 98 
percent.  For the left ear, the Veteran's puretone thresholds 
were 15, 10, 5 and 0 for an average of 7.5 decibels.  The speech 
recognition score for the left ear was also 98 percent.  
Tympanometry testing revealed normal middle ear pressure and 
compliance for the right ear and normal middle ear pressure and 
reduced compliance for the left ear.  Ipsilateral acoustic 
reflexes were present at bilateral throughout the range of 
testing.  The examiner stated that the Veteran's hearing was 
within normal limits bilaterally.  

VA treatment records from January 2009 indicate that the Veteran 
reported a worsening in his hearing.  Results indicated that 
hearing was within normal limits bilaterally and that word 
recognition scores were excellent.  

During the Veteran's August 2010 hearing before a Veterans Law 
Judge he stated that a significant part of his duties included 
the distribution of fuel to aircraft and that these vehicles were 
operating and running at the time of fueling.  He further stated 
that he was exposed to loud and continuous noise from these 
machines.  The Veteran did indicate that he wore earplugs, but 
stated that they did not make a significant difference.  He 
indicated that his hearing loss was an issue during his physical 
examination prior to exiting service and stated that he was told 
he had decreased hearing.  The Veteran also asserted that his 
hearing has become worse since his previous VA examination. 

The Board finds that there is no objective evidence indicating 
that the Veteran's hearing loss has worsened since his VA 
examination in December 2006 and subsequent VA treatment records 
in January 2009.  In addition, the Board notes that for VA 
purposes, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Based on all the evidence currently of 
record, the Veteran does not have a hearing disability as defined 
by VA law.  38 C.F.R. § 3.385 (2010). 

The Board has considered the Veteran's written statements and his 
testimony from the August 2010 hearing and acknowledges that the 
Veteran is competent to testify as to symptoms which are non-
medical in nature or what comes to him through his senses.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that a Veteran is competent to provide 
a diagnosis of simple condition such as a broken leg.  However, 
the Court found that individuals without training are not 
competent to provide evidence as to more complex medical 
questions.  The Veteran is not shown to have medical training and 
expertise, and so cannot provide a competent opinion on a matter 
as complex as the diagnosis or extent of hearing loss.  Even 
according his statements some probative value, they are 
outweighed by the objective medical evidence indicating a lack of 
diagnosed hearing loss.  See also Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006).

A claimant has the responsibility to present and support a claim 
for benefits under laws administered by the VA.  38 U.S.C.A. 
§ 5107(a), and the Veteran was clearly advised of the need to 
submit medical evidence of the existence of a current disability 
and of a relationship between that disability and an injury, 
disease or event in service.  The Board has considered 
application of the benefit-of-the doubt doctrine under 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that there is a 
preponderance of evidence against a grant of service connection 
for bilateral hearing loss. 

ORDER

Entitlement to service connection for tinnitus is granted.  This 
portion of the appeal is allowed.

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

As indicated above, the Veteran has claimed entitlement to a 
compensable initial rating for his service-connected scars.  
Unfortunately, a remand is again required on this particular 
issue.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below.

During his August 2010 hearing before a Veterans law Judge the 
Veteran stated that his service-connected scars are significantly 
worse than indicated in his most recent VA examination in 
December 2006.  Furthermore, the record indicates that the 
Veteran has been seen recently  for treatment of his service-
connected scars.  This indicates that they may be worse than 
indicated during his most recent VA examination, nearly four 
years ago.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his service-connected disability is significantly 
worse that indicated in prior VA examinations, and because the 
medical evidence appears to lend some support to that contention, 
the Board finds that a new examination is necessary to reach a 
decision on that issue.  

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain treatment 
records from any other providers who may have 
evaluated the Veteran's service-connected 
scars.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support his claim of entitlement to a 
compensable initial rating for his service-
connected scars, including scarring on his 
left ankle, right shoulder, back and left 
arm.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The claims 
folder should be made available to and be 
reviewed by the examiner(s) prior to the 
examination(s).  After a thorough examination 
the examiner should describe in detail the 
current status of the Veteran's service-
connected scarring, to include comparison to 
his status on examination in 2006.  

The examiner should photograph and carefully 
measure (in terms of both length and width) 
each scar identified.  The examiner should 
also indicate whether each scar is deep 
(i.e., associated with underlying soft tissue 
damage) or superficial (i.e., not associated 
with underlying soft tissue damage); whether 
the scar causes limited motion (and if so, 
the extent to which it does); whether the 
scar is unstable (i.e., whether there is 
frequent loss of covering of skin over the 
scar); whether the scar is painful on 
examination; and whether the scar is 
otherwise causative of limitation of 
function.  

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  This should 
include a determination as to whether the 
Veteran's service-connected scars involve 
widely separated areas and should be rated 
separately.  If the benefit sought is not 
granted the Veteran and his representative 
should be furnished a Supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


